In a proceeding pursuant to Social Services Law § 384-b to terminate parental rights on the ground of abandonment and permanent neglect, the mother appeals from so much of an order of the Family Court, Richmond County (Cognetta, J.), dated December 17, 1992, as, after a hearing, terminated her parental rights.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
Under the circumstances of this case, we find that the petitioning agency successfully established the mother’s abandonment and permanent neglect of her child. Additionally, the Family Court properly determined that it was in the best interest of the child to be freed for adoption.
We have examined the mother’s remaining contentions, and find them to be without merit. Bracken, J. P., Sullivan, Miller and Lawrence, JJ., concur.